Citation Nr: 0636127	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety disorder. 
 
2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
3.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include a digestive disorder. 
 
4.  Entitlement to service connection for a chronic prostate 
disorder. 
 
5.  Entitlement to service connection for bilateral hearing 
loss. 
 
6.  Entitlement to service connection for tinnitus. 
 
7.  Entitlement to service connection for Hepatitis C. 
 
8.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 through May 
1969, with subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The issues of entitlement to service connection for PTSD and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence in the record of 
psychiatric treatment prior to 2000, more than thirty years 
post service and the diagnosed acquired psychiatric disorder 
is not related to service.  

2.  There is no competent medical evidence in the record 
showing that the veteran's gastroesophageal reflux disease 
and colon diverticulosis manifested during active service.

3.  There is no competent medical evidence in the record 
showing that the veteran's current benign prostatic 
hypertrophy, status post open prostatectomy manifested during 
active service.

4.  The veteran's current bilateral high frequency hearing 
loss did not manifest until more than twenty-five years 
following service.

5.  There is no competent medical evidence in the record 
showing that the veteran has the Hepatitis C virus.

6.  There is no competent medical evidence in the record 
showing a current diagnosis of sleep apnea. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder to include anxiety disorder are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2005);  
38 C.F.R. § 3.303(a) (2006). 

2.  The criteria for service connection for a chronic 
gastrointestinal disorder to include a digestive disorder are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2005);  
38 C.F.R. § 3.303(a) (2006).

3.  The criteria for service connection for a chronic 
prostate disorder are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2005); 38 C.F.R. § 3.303(a) (2006).

4.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 
C.F.R. §§ 3.303(a), 3.385 (2006).

5.  The criteria for service connection for Hepatitis C are 
not met.   
38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303(a) 
(2006). 
 
6.  The criteria for service connection for sleep apnea are 
not met.   
38 U.S.C.A. §§ 1110, 1131 (West 2005); 38 C.F.R. § 3.303(a) 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for several 
disabilities, including a psychiatric disorder, a chronic 
gastrointestinal disorder, a chronic prostate disorder, 
bilateral hearing loss, Hepatitis C, and sleep apnea.  To 
establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Acquired Psychiatric Disorder
The veteran contends that his current mental disorder is 
related to his active service.  In January 2006, a VA 
examiner diagnosed the veteran with "panic disorder."  The 
examiner discussed the veteran's extreme anxiety, shortness 
of breath, and memory loss.  Thus, the veteran does have a 
current psychiatric disorder, diagnosed as a panic disorder.

For service connection, the evidence must also show an in-
service incurrence of the veteran's panic disorder, and a 
nexus between the current disorder and the veteran's in-
service disorder.  For certain chronic diseases, including 
psychoses, the law provides a presumption of service 
connection if the disease becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (2006).  

The veteran's service medical records are silent as to an 
onset of mental instability or disease.  During his January 
2006 VA examination, the veteran reported that his panic 
attacks onset approximately three years prior, which would 
have been more than thirty years post-service.  The examiner 
noted that there is no evidence of psychiatric treatment 
prior to 2000 and opined that the veteran's "panic disorder 
is not caused by or a result of active service/active duty, 
nor is causally related to his periods of active service."  
The record is otherwise devoid of evidence of an in-service 
incurrence of any psychiatric disorder.  Because the evidence 
is lacking in an element of 38 C.F.R. § 3.303(a), and was not 
demonstrated until many years after service, service 
connection is not warranted.

Chronic Gastrointestinal Disorder
The veteran meets the first element for service connection 
for a chronic gastrointestinal disorder.  He was afforded a 
VA examination of the stomach, duodenum and peritoneal 
adhesions in December 2005.  The VA examiner summarized the 
veteran's history and symptoms and diagnosed gastroesophageal 
reflux disease and colon diverticulosis.  Thus, the veteran 
has a current disability.  There is no evidence, however, of 
an in service onset of gastroesophageal reflux disease and 
colon diverticulosis.  

Post-service outpatient treatment records do not show ongoing 
treatment for any gastrointestinal disorders.  It was not 
until the December 2005 VA examination that the veteran's 
symptoms and diagnosis became apparent.  He complained of 
epigastric discomfort, heartburn, and a history of colon 
diverticulosis, appendectomy, and cholecystectomy.  The 
earliest onset of these conditions was reported by the 
veteran as his 1996 cholecystectomy.  The record is devoid of 
evidence of treatment for any gastrointestinal disorder in 
service or in the more than twenty years following service.  
The VA examiner opined that because the record is silent for 
diagnosis and treatment, that the veteran's gastroesophageal 
reflux disease and colon diverticulosis "are less likely 
than not related to his period of service."  

Without a medical nexus and evidence of an in-service 
incurrence, the elements of 38 C.F.R. § 3.303(a) are not met, 
and service connection is not warranted.

Chronic Prostate Disorder
The veteran is seeking service connection for a prostate 
disorder.  He is currently diagnosed with benign prostatic 
hypertrophy, status post open prostatectomy.  Prostate cancer 
has not been diagnosed.  See December 2005 VA genitourinary 
examination.  Thus, the veteran has a current disability.  An 
in-service incurrence of this disability remains a 
requirement.  

The veteran's service medical records are silent as to any 
symptoms, treatment or diagnosis regarding the prostate in 
service.  The first evidence of treatment for the veteran's 
prostate appears in June 2000 records received by his private 
physician, Dr. Ferrar.  This is more than thirty years 
following the veteran's active service.  According to the 
December 2005, VA examination report, the veteran stated to 
the examiner that he did not have problems with his prostate 
during service, but developed them eight years prior.  The 
evidence does not show that the veteran has prostate cancer 
and service connection is not warranted under 38 C.F.R. 
§ 3.309(e).  

Because the manifestation of the veteran's prostate disorder 
is so far removed from the veteran's service, the VA examiner 
was unable to establish a nexus.  Without an in-service 
onset, and a nexus, service connection is not warranted.

Bilateral Hearing Loss
The veteran contends that he has bilateral hearing loss as a 
result of his active service.  Under 38 C.F.R. § 3.385, 
medical evidence of hearing loss requires a showing that the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or that 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
The veteran's current medical records show evidence of 
hearing loss as it is defined under § 3.385.  

In December 2005, a VA examiner reported on the veteran's 
mild right-sided sensorineural hearing loss and mild to 
moderate left-sided sensorineural hearing loss.  In 
particular, the audiogram readings showed the following:




1000 
Hz.
2000 
Hz.
3000 
Hz.
4000 
Hz.
RIGHT
15
15
30
40
LEFT
10
10
35
50

The veteran's speech recognition scores at that time were 100 
percent in each ear.  Because these readings show auditory 
thresholds of 40 decibels in the right hear at 4000 Hertz, 
and 50 decibels in the left ear at 4000 Hertz, the veteran 
has a current hearing disability under 38 C.F.R. § 3.385. 
 
38 C.F.R. § 3.303(a) still requires an in-service incurrence 
of hearing loss and a nexus between the in-service incurrence 
and the current disability.  Since service, the record is 
devoid of evidence of complaints, symptoms or treatment for 
hearing loss at any time.  While the veteran reports his 
exposure to mortar fire during, service, his service medical 
records show normal hearing throughout.  In the December 2005 
VA Ear Disease examination, the veteran reported that his 
hearing loss onset approximately ten years prior.  Thus, the 
onset of the veteran's hearing loss came approximately 
twenty-five years post-service.  With no in-service hearing 
loss, and no complaints of hearing loss for twenty-five years 
following service, the VA examiner was unable to link the 
veteran's hearing loss with active service.  The examiner 
opined that the veteran's hearing loss "is not caused b or 
the result of the [veteran's] active duty."  Without such an 
in-service incurrence and nexus, service connection is not 
warranted under 38 C.F.R. § 3.303(a).

Hepatitis C
The veteran contends that he was infected with Hepatitis C 
during his service in Vietnam.  In his July 2002 statement, 
he suggested that he may have been "contaminated with 
Hepatitis C" at the time he received stitches for a wound in 
his right arm.  He reported to the VA examiner in December 
2005 that he cannot donate blood due to positive antibodies 
for Hepatitis C.  The veteran reported that he learned this 
when he attempted to donate, but he could not remember the 
date of such attempt.  The VA examiner, however, took 
laboratory tests and stated that the "labs results reveal no 
evidence of the presence of Hepatitis C virus."  While the 
veteran contends that he has Hepatitis C and contracted it in 
Vietnam, he is not qualified to make such a determination.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Competent medical evidence of 
a current diagnosis of the Hepatitis C virus is required for 
service connection.  In the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).   Accordingly, the 
preponderance of the evidence is against the veteran's claim 
of service connection for Hepatitis C. 

Sleep Apnea
The veteran contends that he suffers from sleeping problems 
secondary to the stress of active service.  He first stated 
that he had sleeping problems in his April 2001 statement 
making his claim.  He did not further elaborate in that 
statement.  In October 2001, a VA examiner for the veteran's 
PTSD claim diagnosed a "breathing-related sleep disorder 
(sleep apnea)."  This was during an initial evaluation for 
PTSD and the examiner did not associate the sleep apnea with 
a mental disorder.  In a July 2002 statement in support of 
his claims, the veteran discussed the stress associated with 
service, but did not further mention sleeping difficulties.  
In December 2005, the veteran was afforded a VA respiratory 
diseases examination, at which time the examiner stated that 
"there is no evidence of sleep apnea in this examination nor 
on available files."  He specifically mentioned the normal 
findings following a sleep study conducted in July 2002.  
Because of the examiner's assumed expertise in respiratory 
diseases, the December 2005 VA examiner's opinion is given 
greater weight than the October 2001 PTSD examiner.  

There are no additional records in the veteran's claims 
folder supporting a sleep disorder, including a respiratory 
sleep disorder.  The evidence establishes that the veteran 
has no current diagnosis of sleep apnea, and the claim is 
denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claims.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in June 2004 that informed him 
of the evidence necessary to establish his service connection 
claims.  He was notified of what was necessary to establish 
his claim, what evidence he was expected to provide, and what 
VA would obtain on his behalf.  The letter also asked the 
veteran to provide VA with any evidence he had in his 
possession.  This letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1) (2006).  While this letter did not 
provide notice as to the type of evidence necessary to 
establish an effective date or a disability rating, the April 
2006 Supplemental Statement did.  In any event, the issue is 
moot in light of the current denial of both claims and there 
is no error to the veteran under Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, VA and private 
treatment records, and VA examination reports have been 
associated with the claims folder.  The veteran has not 
notified VA of any additional available relevant records with 
regard to his claim  In April 2000, he submitted a statement 
indicating that he has no additional evidence to submit.  
Records requested in the Board's earlier remand are in the 
claims folder.  VA has done everything reasonably possible to 
assist the veteran and a remand for further development of 
these claims would serve no useful purpose.  VA has satisfied 
its duties to notify and assist and further development is 
not warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include anxiety disorder is denied.

Entitlement to service connection for a chronic 
gastrointestinal disorder to include a digestive disorder is 
denied.

Entitlement to service connection for a chronic prostate 
disorder is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for Hepatitis C is denied.

Entitlement to service connection for sleep apnea is denied. 



REMAND

The veteran is also claiming service connection for PTSD and 
tinnitus.  Further development is required before the Board 
can render a decision on these issues.

Tinnitus

In its December 2003 remand, the Board ordered a VA 
examination to determine the current nature and severity of 
the veteran's tinnitus, and to obtain an opinion regarding 
the etiology of any tinnitus diagnosed.  The veteran' was 
afforded a VA audio examination in December 2005.  The 
examination report is deficient in that it discussed the 
veteran's complaints of tinnitus, but provided no discussion 
of a tinnitus diagnosis.  And because neither diagnosed or 
opined that there was no diagnosis, there is also no nexus 
opinion in the examination report.  Thus, the examiner failed 
to report on the matters required by the Board's remand with 
regard to the tinnitus issue.  If any action required by a 
remand is not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  While 
the Board regrets the delay, another remand is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  An addendum is 
required to the December 2005 audio examination report.  

PTSD
Under 38 C.F.R. § 3.159(b)(1) (2006), VA is obligated to 
notify the veteran of what evidence is necessary to establish 
his claim, what evidence he was expected to provide, and what 
VA would obtain on his behalf.  In June 2004, VA sent the 
veteran a letter explaining the requirements for a general 
service connection claim.  VA did not notify the veteran of 
the requirements of 38 C.F.R. §§ 3.304(f) and 4.125(a) with 
regard to his PTSD claim.  While a VA examiner, in January 
2006, opined that the veteran does not have PTSD, the 
veteran's private physician, Dr. Juarre, diagnosed PTSD in 
July 2001.  Dr. Juarre's opinion did not include an analysis 
complete enough to warrant service connection under 38 C.F.R. 
§§ 3.304(f) and 4.125(a), but the veteran has not been given 
those requirements and an opportunity to seek a more specific 
evaluation from his private physician.  Because VA is lacking 
in it's duty to notify the veteran regarding his PTSD claim, 
another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has fully met its duty 
to notify and assist the veteran pursuant 
to 38 C.F.R. § 3.159 with regard to his 
claims.  This should include corrective 
notice that includes the evidence 
necessary to establish a claim for PTSD 
under 38 C.F.R. §§ 3.304(f) and 4.125(a) 
(2006), and an opportunity to collect 
additional evidence to support his PTSD 
diagnosis. 
 
2.  Obtain an addendum to the December 
2005 audiological examination report with 
regard to the veteran's tinnitus claim.  
The VA examiner should first diagnose 
whether the veteran currently has 
tinnitus, and, if diagnosed, then provide 
an opinion, considering all of the 
available medical evidence, regarding the 
etiology of the veteran's tinnitus.  When 
discussing etiology, the examiner should 
specifically address the veteran's 
military occupational specialty (MOS).   
 
The examiner should address the following 
question:  is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
disability was caused by disease or injury 
during service?  A complete rationale 
should be provided for any opinion 
expressed. 
 
3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


